DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17 and 18 directed to an invention non-elected without traverse.  Accordingly, claims 17 and 18 have been cancelled.
Response to Remarks
Applicant’s remarks, see page 7, filed June 1, 2022, with respect to Figs. 4, 7-10, 15-21, and 27 have been fully considered, and the objection to the drawings has been withdrawn.  Remarks, see page 8, with respect to the specification have been considered, and the objection to the specification has also been withdrawn.  The remark, see page 8, with respect to claim 8 has been considered, and the objection to the claims has been withdrawn.  Applicant’s remarks, see page 9, with respect to claims 1, 7-12, 14, and 15 with respect to rejections under 35 U.S.C § 112(b) have been fully considered and are persuasive.  The rejections of claims 1, 7-12, 14, and 15 have been withdrawn. 
REASONS FOR ALLOWANCE
 Claims 1-5 and 7-15 are allowed.  The following is an examiner’s statement of reasons for allowance:
Tsui (US 8361402) is the closest prior art of record. Although Tsui discloses a conductive file unit comprising electrode, a conductive filter surrounding the electrode, and an electrode rod protruding from a central portion of the electrode to an internal space formed by the conductive filter, Tsui fails to disclose a first electrode cap, a second electrode cap, a support connecting the first electrode cap and the second electrode cap, and the electrode rod protruding from a central portion of the second electrode into the space internally within formed by the conductive filter.  Instead, Tsui teaches a first end cap coupling an inner electrode and an outer electrode at a first end of an apparatus and a second end cap coupling the inner electrode and the outer electrode at a second end of the apparatus.
Additionally, it would not have been obvious to modify the teaching of Tsui to include these features because none of the prior art of record teaches or fairly suggest modifications that would make obvious these features to one having ordinary skill in the art at the effective filing date of the current invention.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        June 14, 2022